PER CURIAM.
The claimant appeals a workers’ compensation order effecting modification pursuant to section 440.28, Florida Statutes, based on a change in condition. The claimant argues that the requisite change must be shown by the “greater weight” of the evidence in accordance with Starkman v. Bechtel Power Corp., 588 So.2d 304 (Fla. 1st DCA 1991). However, the proper inquiry on appeal is merely whether the challenged finding is supported by competent substantial evidence. Swanigan v. Dobbs House, 442 So.2d 1026 (Fla. 1st DCA 1983); see also, e.g., Soloff v. U-Totem, Inc. of Broward, 257 So.2d 31 (Fla.1971); Kurtz Plumbing & Heating, Inc. v. Lyons, 465 So.2d 635 (Fla. 1st DCA 1985). Because there is such evidence in the present case, the appealed order is affirmed.
ALLEN and DAVIS, JJ., and SHIVERS, Senior Judge, concur.